TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00073-CR




                                In re Johnathan Daniel Wintrow




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 50,285, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In 1999, Johnathan Daniel Wintrow was convicted of two counts of aggravated sexual

assault of a child and sentenced to thirty-five years’ imprisonment after he pleaded guilty to

penetrating the complainant’s sexual organ with his finger and causing the complainant’s sexual

organ to contact his mouth. Wintrow now appeals from an order denying his pro se motion for

forensic DNA testing. The court found that identity was not an issue (because the complainant was

Wintrow’s step-daughter) and that Wintrow failed to establish that he would not have been convicted

if exculpatory results had been obtained through DNA testing (because he gave a written confession

to the police). See Tex. Code Crim. Proc. Ann. art. 64.03(a)(1)(B), (a)(2)(A) (West Supp. 2005).

               The attorney appointed to represent Wintrow on appeal filed a brief concluding that

the appeal is frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Wintrow also filed a pro se brief.

               We have reviewed the record, counsel’s brief, and the pro se brief. We find nothing

in the record that might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). Counsel’s motion to withdraw is granted.

               The order denying DNA testing is affirmed.




                                             __________________________________________

                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Affirmed

Filed: June 30, 2006

Do Not Publish




                                                2